Title: To George Washington from John Hancock, 25 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 25th 177[6]

Your Favour of the 21st Inst. by Mr Bennet with the Enclosure were duely received and laid before Congress, as you will perceive by the enclosed Resolves, to which I beg Leave to request your Attention.
Altho the Commissioners have undoubtedly mistaken the Intention of Congress, yet the Terms, in which The Resolve is conceived, viz. “That the General be empow[e]red to employ in Canada a Number of Indians not exceeding two Thousand,” may at first View seem to confine their Employment to the Limits of that Provence, and to give a Latitude of Construction as to the Place in which they are to be raised. And in this Sense

they must have been understood by Genl Schuyler and the other Commissioners. I am however to request, you will give Orders to have a Stop put to raising the Mohickan & Stockbridge Indians as soon as possible. I shall write Governor Trumbull to the same Purpose.
The Conduct of the Quarter Master General in detaining the Tents sent from this Place to Massachtts Bay, is a Stretch of Office, which, however well meant, is certainly a very extraordinary one. You will therefore be pleased to order them to be delivered up and forwarded to the Massachusetts Bay, as soon as possible.
The other Resolves, herewith transmitted, calculated to suppress Insurrections, and to promote good Order and Obedience to Laws in the United Colonies, are so full and explicit, that I need not enlarge. It is sufficient to observe, that internal Convulsions do always extremely weaken the Force and Springs of Government, and must necessarily render its operations against foreign Enemies less vigorous and decisive.
Applications having been made to Congress with Regard to Victualling the flying Camp, I am directed to request you will inform them what is the Cost of a Ration as furnished by the Commissary General.
The several Matters in your Letters are before a Committee. The Proposal respecting a Troop of Horse is liked; and as soon as the Committee bring in their Report, and it is considered, you shall be made acquainted with the Result. I have the Honour to be Sir your most obedt & very hble Servant

John Hancock Presidt

